Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2021/0043148), hereinafter as Lee.
As for display device claim 1, associated circuit claim 12 and associated method claim 13, Lee teaches a display device (OLED display device; fig. 1; [0033]), comprising: 
a display panel (display panel) comprising a plurality of sub-pixels (pixels) and a plurality of sensing lines (sensing lines), each of the sub-pixels being connected to one of the sensing lines (sensing line of each pixel is connected to a current integrator ITG with driver IC as shown in fig. 2A; [0036]); 
a reference voltage providing circuit (an inherent circuit/source for providing VINT) configured to provide a reference voltage (initial voltage VINT; [0038]); 
a sampling circuit (sample/hold circuit S/H; [0038]), electrically connected to the sensing lines (connected via output VS of integrator ITG by switch SW_S1) and the reference voltage providing circuit (connected to VINT by switch SW_S2), respectively, and configured to acquire a voltage on each sensing line to obtain a first sampling value (sampled and stored at C_S1 when SW_S1 is turned on), and acquire the reference voltage provided by the reference voltage providing circuit to obtain a second sampling value (sampled and stored at C_S2 when SW_S2 is turned on); and 
a processing circuit (timing controller; fig. 1),  electrically connected to the sampling circuit (via FDA and ADC during transfer period; fig. 2B; [0045-0046]), and configured to correct the first sampling value based on the second sampling value and the reference voltage (the voltage difference between VS and VINT is AD converted as a digital sensing value to the timing controller; a compensated data is then deduced for threshold voltage deviation and mobility deviation; [0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
As for claim 10, Lee is silent where the source (i.e. reference voltage providing circuit) of VINT is located and Lee teaches that the timing controller provides the compensation processing (i.e. processing circuit).  However, Lee does not teach a logic board, with the reference voltage providing circuit and the processing circuit being integrated on the logic board. 
On the other hand, one of ordinary skill in the art would recognize that the source of VINT and the compensation processing could equivalently be provided in the timing controller or as in a separate logic board preceding the timing controller, with one providing flexibility to upgrade and the other one reducing circuit cost.  Therefore, it would have been obvious to have a logic board, with the reference voltage providing circuit and the processing circuit being integrated on the logic board, for the reason above.
Allowable Subject Matter
Claims 2-9, 11, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art of record teaches, inter alia, 
wherein the sampling circuit comprises: a calibration pin and an analog-to-digital converter, the calibration pin being electrically connected to the reference voltage providing circuit, and the analog-to-digital converter being electrically connected to the calibration pin and the sensing lines, respectively, of claim 2; 
wherein a value of the reference voltage is a middle value of an upper limit and a lower limit of a measurement range of the sampling circuit, of claim 11; 
wherein correcting the first sampling value based on the second sampling value and the reference voltage comprises: acquiring a difference between the second sampling value and the reference voltage, and subtracting the difference from the first sampling value to obtain a corrected first sampling value, of claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628